DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 70, 77 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10105125. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite very similar subject matter drawn to a biopsy device with an elongate prove, tissue penetrating tip, proximal base, sharp distal point, first, second and third concave surfaces as well as first, second, and third curved cuttings edges
Claim 72-76, 78-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-6 of U.S. Patent No. 10105125. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite identical subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 70-83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burchette Jr. (US 5057082) in view of Wyzenbeek (US 2525329)
Regarding claim 70, Burchette discloses a biopsy device, comprising: an elongated probe (10) having a central longitudinal axis (longitudinal axis of 10, see Figs. 1 and 2), a proximal end 
Burchette is silent regarding the cutting edges being curved and wherein each concave surface of the plurality of concave surfaces extends from the proximal base to the sharp distal point. Wyzenbeek teaches cutting edges (22/23) being curved (Fig 1-3) and wherein each concave surface of the plurality of concave surfaces extends from the proximal base to the sharp distal point (Fig 1). Therefore, it would have been obvious at the time of the invention to modify Burchette’s cutting edges by Wyzenbeek’s curved cutting edges for the purpose of minimizing trauma to the tissue and increasing patient comfort by reducing the amount of pressure to the skin upon insertion due to the curved aspect of the cutting edge. 
Regarding claim 71, Burchette discloses further comprising a cutting cannula (12) that is coaxial with the elongated probe (10).  
Regarding claim 72, Burchette discloses wherein the at least three adjacent pairs of concave surfaces includes a first concave surface, a second concave surface, and a third concave surface that are equi-spaced about the central longitudinal axis of the elongated probe 
Regarding claim 73, Burchette discloses wherein each of the first concave surface, the second concave surface, and the third concave surface has the same surface area (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are equally spaced, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).  
Regarding claim 74, Burchette discloses wherein each of the first concave surface, the second concave surface, and the third concave surface has the same concavity (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are equally spaced, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).  
Regarding claim 75, Burchette discloses wherein the plurality of concave cutting edges includes a first concave cutting edge, a second concave cutting edge, and a third concave cutting edge, each of the first concave cutting edge, the second concave cutting edge, and the third concave cutting edge having the same length in a direction along the central longitudinal axis (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are equally spaced, and have the same surface area, and same concavity, and are substantially the 
Burchette is silent regarding the cutting edges being curved and wherein each concave surface of the plurality of concave surfaces extends from the proximal base to the sharp distal point. Wyzenbeek teaches cutting edges (22/23) being curved (Fig 1-3). Therefore, it would have been obvious at the time of the invention to modify Burchette’s cutting edges by Wyzenbeek’s curved cutting edges for the purpose of minimizing trauma to the tissue and increasing patient comfort by reducing the amount of pressure to the skin upon insertion due to the curved aspect of the cutting edge. 
Regarding claim 76, Burchette discloses wherein the first concave cutting edge, the second concave cutting edge, and the third concave cutting edge are positioned at equal angular intervals around the central longitudinal axis (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are equally spaced, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).  
Burchette is silent regarding the cutting edges being curved and wherein each concave surface of the plurality of concave surfaces extends from the proximal base to the sharp distal point. Wyzenbeek teaches cutting edges (22/23) being curved (Fig 1-3). Therefore, it would have been obvious at the time of the invention to modify Burchette’s cutting edges by Wyzenbeek’s curved cutting edges for the purpose of minimizing trauma to the tissue and 
Regarding claim 77, Burchette discloses a tissue penetrating tip for use in a medical device (Fig 1-5), comprising: a proximal base (16 and/or 18) having a central longitudinal axis; a sharp distal point (44) located distal to the proximal base (Fig 4-5), the sharp distal point located on the central longitudinal axis (Fig 4-5); and a plurality of concave surfaces (26/28/30) annularly arranged to form at least three adjacent pairs of concave surfaces (Fig 1-5), wherein each adjacent pair of concave surfaces intersect to form a concave cutting edge (32/34/36), and cumulatively, the at least three adjacent pairs of concave surfaces form a plurality of concave cutting edges that distally terminate at the sharp distal point (Fig 1-5).  
Regarding claim 78, Burchette discloses wherein the at least three adjacent pairs of concave surfaces is three pairs of concave surfaces that define three concave cutting edges of equal length that are positioned at equal angular intervals around the central longitudinal axis (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are therefore equally spaced, at equal angular intervals, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).
Burchette is silent regarding the cutting edges being curved and wherein each concave surface of the plurality of concave surfaces extends from the proximal base to the sharp distal point. Wyzenbeek teaches cutting edges (22/23) being curved (Fig 1-3). Therefore, it would have been obvious at the time of the invention to modify Burchette’s cutting edges by 
Regarding claim 79, Burchette discloses wherein the at least three adjacent pairs of concave surfaces includes a first concave surface, a second concave surface, and a third concave surface that are equi-spaced about the central longitudinal axis of the elongated probe (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are therefore equally spaced, at equal angular intervals, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).  
Regarding claim 80, Burchette discloses wherein each of the first concave surface, the second concave surface, and the third concave surface has the same surface area (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are therefore equally spaced, at equal angular intervals, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).  
81. (New) The tissue penetrating tip of claim 79, wherein each of the first concave surface, the second concave surface, and the third concave surface has the same concavity (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are therefore equally spaced, at equal angular intervals, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).  

Burchette is silent regarding the cutting edges being curved and wherein each concave surface of the plurality of concave surfaces extends from the proximal base to the sharp distal point. Wyzenbeek teaches cutting edges (22/23) being curved (Fig 1-3). Therefore, it would have been obvious at the time of the invention to modify Burchette’s cutting edges by Wyzenbeek’s curved cutting edges for the purpose of minimizing trauma to the tissue and increasing patient comfort by reducing the amount of pressure to the skin upon insertion due to the curved aspect of the cutting edge.
Regarding claim 83, Burchette discloses wherein the first concave cutting edge, the second concave cutting edge, and the third concave cutting edge are positioned at equal angular intervals around the central longitudinal axis (Col. 3, lines 45-46) (wherein the examiner notes due to the identical shape, the faces are therefore equally spaced, at equal angular intervals, and have the same surface area, and same concavity, and are substantially the same length in a direction along the central longitudinal axis. Therefore, the cutting edges will be the same length to create a uniform shape).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791